Citation Nr: 0110922	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  01-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for adenocarcinoma of the 
right lung with metastases to the left adrenal and the brain.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1963 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that in April 2001, the veteran's 
representative moved that the veteran's appeal be advanced on 
the docket due to his terminal illness.  Later in April 2001, 
the Deputy Vice Chairman granted the motion and the appeal 
was advanced on the docket based on a finding of good or 
sufficient cause.  38 U.S.C.A. § 7107 (West 1991); 38 C.F.R. 
§ 20.900(c) (2000).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines VA's obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

With respect to the duty to assist, under the new law, VA is 
required to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies and authorizes VA to obtain.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(b)).  In addition, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A(d)).  

The Board finds that a remand is required in this case for 
compliance with the duty to assist provisions contained in 
the VCAA.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In an effort to assist the RO, the 
Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the VCAA.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken.  

In the instant case, the veteran seeks service connection for 
lung cancer with metastases to the left adrenal and the 
brain, specifically alleged as due to exposure to Agent 
Orange.  Review of the claims folder reveals no evidence of 
cancer in service, no medical evidence or opinion that the 
cancer is directly related to Agent Orange exposure in 
service or other incident of service, and no evidence that 
the cancer was manifest to a compensable degree within one 
year after the veteran's separation from service.  
38 U.S.C.A. §§ 1110, 1112(a) (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.307(a)(3) (2000).  

Therefore, the remaining possible basis for establishing 
service connection is presumptively as due to herbicide 
exposure.  Diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Herbicide 
exposure is presumed if the veteran has a designated disease 
and served in Vietnam during the Vietnam era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Respiratory cancers, to include lung 
cancer, are associated with herbicide exposure for purposes 
of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  A respiratory cancer must have become manifest 
to a compensable degree within 30 years after the last date 
on which the veteran was exposed.  38 C.F.R. § 
3.307(a)(6)(ii).      

VA regulation provides that no presumptions may be invoked on 
the basis of advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to a 
degree of 10 percent within the applicable period.  This will 
not be interpreted as requiring that the disease be diagnosed 
in the presumptive period, but only that there be then shown 
by acceptable medical or lay evidence characteristic 
manifestations of the disease to the required degree, 
followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance.  Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree.  38 C.F.R. § 
3.307(c).  

Review of the claims folder reveals that the veteran had 
service in Vietnam from March 8, 1965 to June 17, 1965.  The 
veteran was diagnosed as having lung cancer in July 2000, 35 
years after the last possible date on which the veteran may 
have been exposed to Agent Orange in Vietnam and five years 
after the expiration of the applicable presumptive period.  
Therefore, in order for the veteran to prevail on his claim, 
there must be evidence that the cancer was manifest to a 
compensable degree more than five years before the initial 
diagnosis.   

In an October 2000 statement, J. Holland, M.D., opined that, 
based on the size of the tumor at detection and its growth 
rate, the tumor may have originated prior to 1994 and may 
have been present as early as 1992.  As discussed above, VA 
regulation does not allow the invocation of the presumption 
of in-service incurrence due to Agent Orange exposure on the 
basis of this type of opinion alone.  38 C.F.R. § 3.307(c).    

In a February 2001 statement, Dr. Holland related that the 
veteran reported having had respiratory problems dating back 
to the late 1980s.  The problems included frequent bronchitis 
and chest tightness that prompted several visits to 
physicians.  At the time, the problems were attributed to his 
smoking.  The Board notes that the associated medical records 
indicate that the veteran had a 35-year history of smoking at 
the time of his diagnosis.  Dr. Holland stated that it was 
possible that those symptoms were early manifestations of the 
veteran's malignancy.  However, there is no indication that 
Dr. Holland was involved in any such earlier treatment of the 
veteran or reviewed the records of such treatment.  
Therefore, this opinion is not particularly probative as to 
whether the precedent conditions for applying the presumption 
are met.   

However, based on the evidence discussed above, the Board 
finds that additional development may assist the veteran in 
succeeding on his claim.  Specifically, the records of 
treatment for respiratory problems in the late 1980s 
described by Dr. Holland, when reviewed by an appropriate 
medical specialist, may in fact reveal manifestations of lung 
cancer within the presumptive period required to invoke the 
presumption of in-service incurrence due to Agent Orange 
exposure.  The Board is cognizant of the veteran's terminal 
illness and the need for expeditious action.  However, the 
Board finds that a remand for additional evidence will afford 
the veteran the best opportunity to prevail on his claim.        

Accordingly, this case is REMANDED for the following:

1.  The RO is reminded that this appeal 
has been advanced on the Board's docket 
and that the instructions set forth herein 
must be addressed as expeditiously as 
possible.  

2.  The RO should contact the veteran in 
writing and ask that he submit copies of 
records from medical providers who treated 
him for respiratory problems in the late 
1980s, referred to in the February 2001 
statement from J. Holland, M.D.  In the 
alternative, the RO should inform the 
veteran that he may complete releases of 
medical information for those providers so 
that the RO may obtain the records.  After 
receiving any releases, the RO should 
attempt to secure the records.

3.  If the RO receives or secures any such 
medical records reflecting treatment for 
respiratory problems, the RO should 
forward the records with the claims folder 
to a respiratory specialist.  The 
specialist should be asked to review the 
entire claims folder, with particular 
attention to the earlier treatment records 
and records associated with the veteran's 
diagnosis in 2000.  Based on that review, 
the specialist is asked to offer an 
opinion as to whether it is at least as 
likely as not that the adenocarcinoma of 
the lung diagnosed in July 2000 was 
manifest at any time through June 17, 
1995.  If the specialist is unable to 
offer such an opinion, the report should 
so state.  Any opinions expressed should 
include a complete rationale.       

4.  The RO must then review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107). 

5. Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for adenocarcinoma of the right lung with 
metastases to the left adrenal and the 
brain.  If the disposition remains 
unfavorable to the veteran, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


